Order entered November 29, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-00621-CR
                                       No. 05-17-00622-CR

                                  JAIME JOEL RUBIO, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                      Trial Court Cause No’s. F16-41761-I, F16-41762-I

                                           ORDER
       Before the Court is appellant’s November 21, 2017 second motion to extend time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

December 14, 2017. If appellant’s brief is not filed by December 14, 2017, these appeals may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.

See TEX. R. APP. P. 38.8(b)(2).


                                                      /s/   ADA BROWN
                                                            JUSTICE